In an action inter alla to declare that plaintiff’s members, who are employees of defendant, are entitled to certain overtime pay (the second cause of action), defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County, dated September 7,1972, as denied a motion by defendant that has been treated as one to dismiss said cause of action for insufficiency. Order reversed insofar as appealed from, on the law, without costs, and motion granted. Defendant’s time to answer the complaint, as to the remaining causes of action, is extended until 20 days after entry of the order to be made hereon. In our opinion, plaintiff’s members were hot entitled to overtime compensation prior to the contract which was effective as of January 1, 1971. Munder, Acting P. J., Shapiro and Brennan, JJ., concur; Martuseello and Christ, JJ., dissent and vote to affirm the order insofar as appealed from.